—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered October 16, 1995, convicting defendant, after a jury trial, of two counts of burglary in the first degree, and sentencing him to concurrent terms of 2 to 6 years, unanimously affirmed.
Where the fact that defendant spoke Cantonese was undisputedly relevant to the issue of identity, the court did not violate any of defendant’s constitutional rights when it informed the jury, at the People’s request, that defendant was using a Cantonese interpreter at trial (see, People v Gomez, 84 Ill App 3d 785, 788-790, 406 NE2d 886, 889-890; compare, Commonwealth v Garcia, 443 Pa Super 414, 428, n 13, 661 A2d 1388, 1395, n 13, appeal denied 543 Pa 709, 672 A2d 304). In any event, the court’s statement to the jury could not have caused any prejudice to defendant because defense counsel had previously made the jury aware that defendant was using a Cantonese interpreter.
*406The court properly exercised its discretion in denying defendant’s request, made during trial, for an in-court lineup composed of courtroom spectators (see, People v Hardy, 180 AD2d 447, lv denied 81 NY2d 789; People v Benjamin, 155 AD2d 375, lv denied 75 NY2d 867; see also, People v Pearce, 48 NY2d 897), since the witness had an ample opportunity to view defendant during the incident and had already made a reliable out-of-court identification (see, People v Davis, 256 AD2d 49, lv denied 93 NY2d 872). Concur — Sullivan, P. J., Tom, Lerner, Buckley and Friedman, JJ.